WALLACE, JUDGE:
The claimant seeks to recover $6,788.75 from the respondent, $4,488.75 representing the cost of the installation of hot laid bituminous concrete as directed by respondent, the balance of $2,300.00 representing liquidated damages charged to the claimant.
By contract dated September 6, 1978, the claimant contracted with the respondent to build a bridge known as the Folsom Bridge in Wetzel County, West Virginia. All work was to be *275completed in 90 working days. Notice to proceed was given the claimant on October 5, 1978.
During the course of the contract, there were numerous delays for which the respondent did not charge the claimant for working days. Work on the contract actually commenced on November 6, 1978, after being delayed by the power company’s failure to remove its pole and lines. The stream over which the bridge was to be constructed was very narrow. The claimant installed pipes and pumps to control the water during construction. However, the project was washed out twelve times because of heavy rains requiring the claimant to clean up and start over. A steel hauler’s strike held up the delivery of reinforcing steel required in the footers. The steel whs delivered January 23, 1979. Time was not charged for these delays.
In June or July, 1979, claimant reported to respondent serious errors in the plans and specifications. The bridge was to have been built with one wing wall excluded, which was to be constructed after the bridge was completed, open for traffic, and the existing bridge removed. There was an V-k foot error in the plans, making it necessary to shorten the width of the bridge, then to open it for traffic, remove the old structure, and complete the new bridge. No time was charged for completing an abutment and building the wing wall due to the error in the plans. Originally, it was planned to use slag or traffic maintenance aggregate to maintain traffic on the bridge, but because of the time of the year, respondent directed the claimant to cover the aggregate with hot laid bituminous base. Claimant was paid for the base, but the cost was deducted from its final payment, because the bridge was not completed on time. The bridge opened for traffic on November 26, 1979, after 96 working days. Guardrail installation and finishing work was not completed until spring. A total of 23 days were charged as liquidated damage.
The contract required the traffic be maintained over the existing bridge during construction, then reroute the traffic over the new bridge with a minimum of interruption. Work was to have been completed in 90 working days. The bridge *276opened for traffic in 96 days on November 26, 1979, and additional time was required to complete guardrails and finishing work for a total of 113 working days. The Court finds the charge for liquidated damages to be proper.
However, the error in the plans and specifications caused delays which, in addition to extensions granted claimant, extended the completion date into the winter months. For these reasons, the Court awards the claimant the $4,488.75 charged against its proceeds for hot laid bituminous concrete and its installation.
Award of $4,488.75.